Citation Nr: 0702184	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the coccyx.  

2.  Entitlement to service connection for degenerative 
arthritis of the right hip.  

3.  Entitlement to service connection for degenerative 
arthritis of the right knee.  

4.  Entitlement to service connection for degenerative joint 
and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1954 to December 
1956.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 decision by the RO which 
denied service connection for the disabilities now at issue 
on appeal.  

This case has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims has 
been obtained by VA.  

2.  The veteran is not shown to have a coccyx disability at 
present which is related to service.  

3.  Degenerative joint disease of the right hip, degenerative 
joint disease of the right knee and degenerative joint or 
degenerative disc disease of the lumbar spine were not 
present in service or until many years after service, and 
there is no competent medical evidence that these disorders 
are related to service.  

4.  As the veteran is not service connected for a right hip 
or coccyx disability, there is no service-connected 
disability to which any degenerative joint disease of the 
right hip, degenerative joint disease of the right knee or 
degenerative joint or degenerative disc disease of the lumbar 
spine may be attributed.  




CONCLUSIONS OF LAW

1.  The veteran does not have a coccyx disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

2.  The veteran does not have right hp arthritis, right knee 
arthritis or degenerative joint or degenerative disc disease 
of the lumbar spine due to disease or injury which was 
incurred in or aggravated by service, nor may arthritis of 
these joints be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The claims of service connection for right hip arthritis, 
right knee arthritis and degenerative joint or degenerative 
disc disease of the lumbar spine on a secondary basis lack 
legal merit.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2002, fully satisfied the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided appropriate VCAA notice and informed the 
veteran of the evidence that was needed to substantiate his 
claims for service connection, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all private and VA 
medical records identified by him have been obtained and 
associated with the claims file.  Additionally, the veteran 
was examined by VA during the pendency of this appeal for the 
specific purpose of determining the nature and etiology of 
any identified disability.  As there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file, the Board is satisfied that the duty to assist has been 
complied with and that no further development is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
residuals of a coccyx injury and right hip, right knee, and 
low back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Factual Background & Analysis

The veteran contends that he fractured his right hip during a 
training exercise in December 1955 when he was thrown down on 
his tail bone inside a jeep after it hit a hole.  The veteran 
reported that he was treated at an aid station and was told 
that his back was bruised but not broken, and that he was 
returned to duty.  He reported that no x-ray studies were 
taken, and that he received no further treatment in service.  
He said that the first x-ray studies of his right hip were 
taken by a private doctor in 1979, at which time he was told 
that his hip had been fractured.  In his substantive appeal, 
received in May 2004, the veteran stated that he complained 
of right hip pain at the time of his separation examination, 
but that he was never given any follow-up treatment.  The 
veteran contends that his right knee and low back 
disabilities are the result of having favored his right side 
due to chronic right hip pain that has been present ever 
since the injury.  (See VA Form 21-526, dated in February 
2002 and March 2003 VA examination report).  

Initially, the Board notes that not all of the veteran's 
service medical records are available for review.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this case, the National Personnel Records Center (NPRC) 
has verified that most of the veteran's service medical 
records were likely destroyed by fire and are unavailable for 
review.  In November 2005, the NPRC informed the RO that 
there were no service medical records or any records from the 
Surgeon General's Office.  However, the available evidence of 
record includes the veteran's October 1956 service separation 
examination report.  The veteran has also provided VA with a 
copy of a letter from a lieutenant in a Medical Support 
Company to the veteran's company commander which indicated 
that the veteran had been treated for a laceration on his 
right hand and a contusion of the coccyx (tail bone) at an 
aid station in December 1955.  The letter indicated that the 
hand laceration was sutured and that the veteran was to 
return in five days to have the stitches removed.  It also 
noted that the veteran could not sit in the back seat of a 
Jeep because of his tail bone injury.  

The October 1956 separation examination report did not 
reflect any complaints, treatment, abnormalities, or 
diagnosis referable to any low back, coccyx, right knee, or 
right hip problems, and showed that his lower extremities, 
spine and musculoskeletal and neurological systems were 
normal.  His physical profile scores for the lower 
extremities and physical capacity/stamina were 1 
(representing a normal value on the Physical Profile Serial) 
and his physical category (status) was rated "A," 
indicating no assignment limitation.  

The evidence of record includes numerous medical reports from 
various private physicians showing treatment from 1979 to the 
present.  A letter from a family practitioner, Dr. J. W. 
Middleton, Jr., received in September 2003, was to the effect 
that he had treated the veteran for recurrent hip pain since 
1977.  Copies of progress notes by Dr. Middleton showed that 
the veteran was first seen for right hip pain in April 1979.  
At that time, the veteran denied any history of an injury.  
On examination, there was some limitation of motion in the 
right hip and straight leg raising was negative.  The report 
noted that x-ray studies were taken, and the diagnoses was 
rule out arthritis of the right hip and sciatica.  The 
veteran was not prescribed any medication and no further 
treatment was indicated.  The veteran was not seen again for 
any hip problems until in December 1985.  The impression at 
that time was right hip "capsulitis" versus sciatica, and 
the veteran was prescribed Tylenol 3.  There were no further 
complaints or treatment for any right hip or back problems 
until 2002.  

An examination report from Dr. N. Reddy, received in November 
2002, indicated that x-ray studies provided by the veteran 
showed advanced degenerative osteoarthritis in both hips.  
Dr. Reddy opined that the veteran's primary problem was 
coming from his lumbosacral spine due most likely to S1 
radiculopathy.  

A form letter generated by the Disabled American Veterans 
Service, apparently completed by Dr. Middleton in February 
2003, noted a history of a hip injury in the Korean War that 
had bothered the veteran ever since.  The diagnosis was 
osteoarthritis of both hips, left greater than the right.  

In March 2003, the veteran was examined by VA to determine 
the nature and, if possible, the etiology of the his right 
hip, right knee, and low back problems.  The examiner 
indicated that the claims file was reviewed and include a 
detailed description of the veteran's medical history, 
complaints, and objective findings on examination.  X-ray 
studies showed essentially normal sacrum and coccyx, mild 
degenerative osteophyte formation and degenerative disc 
disease at L5-S1, degenerative joint disease of the right hip 
with probable mild avascular necrosis of the femoral head, 
and degenerative joint disease of the right knee with 
chondrocalcinosis.  The examiner included a discussion of the 
clinical and diagnostic findings and noted that there was no 
evidence of any additional symptomatology or treatment 
referable to the coccyx or lower back in service or until 
many years thereafter.  The examiner opined that it was not 
likely that the veteran's coccyx contusion in service caused 
or permanently aggravated his right hip, right knee, or lower 
back disabilities.  

Although the veteran claims that he injured his right hip in 
service, the evidence of record showed that he sustained an 
injury only to the coccyx area, and that there was no mention 
of any problems related to his right hip.  The veteran's 
self-described history of the event when examined by VA in 
March 2003 and the only treatment report from that incident 
suggest that the coccyx injury was consistent with a bruise 
type trauma which apparently resolved without residual 
disability, as there is no evidence of any current 
abnormality or disability of the coccyx.  (See March 2003 VA 
examination report).  As to the claim of service connection 
for right hip disability, there is no objective evidence of 
any complaints, treatment, abnormalities, or diagnosis 
referable to any right hip problems in service or until many 
years thereafter.  The first complaint of a right hip problem 
was in 1979, nearly 23 years after his discharge from 
service.  At that time, the veteran specifically denied any 
history of a right hip injury.  After examination and review 
of all the evidence of record, a VA physician opined that the 
veteran's right hip disability was not related to the coccyx 
injury in service.  The veteran has not presented any 
competent evidence that even remotely suggests that his 
current right hip disability is related to service.  Given 
the lack of any competent medical evidence showing a right 
hip injury in service or any right hip disability until many 
years after service, the Board finds no basis to grant 
service connection on either a direct or presumptive basis..  

As to the claim based on direct service incurrence for 
residuals of a coccyx injury and degenerative joint and 
degenerative disc disease of the lumbosacral spine, the Board 
finds that the veteran has not presented any evidence of a 
current disability of the coccyx, or any competent evidence 
that his current lumbosacral spine disability is related to 
service.  The Board does not dispute the fact that the 
veteran was seen for trauma to the coccyx area in service.  
However, no pertinent abnormalities were noted at that time, 
and the veteran was returned to duty without any limitations 
or restrictions.  Furthermore, the veteran does not claim nor 
does the evidence show that he ever sought any additional 
medical treatment in service or reported any problems 
associated with his lower back or coccyx area at the time of 
his service separation examination in 1956, or until many 
years after service.  In fact, when he was first seen in 
1979, the veteran made no mention of any low back problems.  
X-ray studies at that time did not reveal any evidence of a 
degenerative process of the lumbosacral spine.  The first 
complaint referable to any low back problem was on a private 
medical report in April 2002.  An examination of the lower 
back at that time was within normal limits.  The first 
objective evidence of degenerative joint and degenerative 
disc disease of the lumbosacral spine was on VA examination 
in March 2003.  At that time, the VA examiner opined that the 
veteran's low back disability was not related to service.  
The Board finds the VA opinion persuasive, as it was based on 
a longitudinal review of all of the available evidence of 
record, including the veteran's self-described medical 
history and a comprehensive medical examination.  
Furthermore, the veteran has not presented any competent 
evidence to contradict that opinion.  Under these 
circumstances, a grant of service connection for the 
residuals of an injury to the coccyx on a direct basis or for 
degenerative joint and degenerative disc disease of the 
lumbar spine on either a direct or presumptive basis is not 
warranted.

Similarly, there is no evidence inservice of degenerative 
arthritis of the right knee or any right knee complaints.  
Rather, arthritis is not shown until many years after service 
discharge and no competent evidence has been presented which 
relates the disorder to service.  As such, there is no basis 
presented for a grant of service connection for right knee 
arthritis on either a direct or presumptive basis.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

As to the veteran's claim that his current  right hip, right 
knee and low back disabilities, including degenerative joint 
and degenerative disc disease of the lumbosacral spine, are 
secondary to a fracture of the coccyx and/or right hip, 
service connection has not been granted for a coccyx or right 
hip disability.  The provisions of 3 C.F.R. § 3.310 only 
apply to service connection for secondary disabilities caused 
by a service-connected disability.  Thus, the Board concludes 
that there is no legal basis of entitlement to secondary 
service connection because the veteran has not been granted 
service connection for the disorder(s) that allegedly caused 
his right hip, right knee or low back disabilities.  
Therefore, with respect to the claims of secondary service 
connection, application of the law to the facts is 
dispositive, and the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

Inasmuch as there is no evidence of a right hip, right knee, 
or chronic low back disability in service or until many years 
after discharge from service, no evidence of a current 
disability of the coccyx, and no competent medical evidence 
relating any current disability to service or a service-
connected disability, the Board finds no basis for a 
favorable disposition of the veteran's appeal.  Accordingly, 
the appeal is denied.  


ORDER

Service connection for residuals of a coccyx injury is 
denied.  

Service connection for degenerative arthritis of the right 
hip is denied.  

Service connection for degenerative arthritis of the right 
knee is denied.  

Service connection for degenerative joint and degenerative 
disc disease of the lumbar spine is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


